Citation Nr: 1456096	
Decision Date: 12/22/14    Archive Date: 01/02/15

DOCKET NO.  12-07 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an increased rating right thigh shell fragment wound residuals with right knee traumatic arthritis, currently evaluated as 30 percent disabling.

2. Entitlement to an increased rating for right forearm shell fragment wound residuals, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel



INTRODUCTION

The Veteran had active duty service from January 1968 to January 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a July 2010 rating decision issued by the Regional Office (RO).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the appeal. A review of the documents in such file reveals VA treatment records from January 2014 to June 2014.  The Veterans Benefits Management System contains a July 2014 appellate brief.  All other documents are duplicative of the evidence in the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a March 2012 VA Form 9, the Veteran claimed that both his disabilities had worsened since a July 2010 VA examination.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the current severity of his right forearm shell fragment wound residuals and right thigh shell fragment wound residuals with right knee traumatic arthritis.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of his right thigh and right forearm disabilities.  The examiner should also describe all functional impairment due to the service-connected right thigh and right forearm disorders.  The examiner must specify in the report that the claims file, Virtual VA, and Veterans Benefits Management System records were reviewed.

2. After completing any additional development deemed necessary, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


